                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION


ANGEL VALERIANO,

       Petitioner,

v.                                                                     No. 1:15-cv-01278-JDB-egb
                                                                        Re. 1:13-cr-10092-JDB-3
UNITED STATES OF AMERICA,

       Respondent.


                       ORDER DENYING AMENDED § 2255 PETITION,
                        DENYING CERTIFICATE OF APPEALABILITY,
                                        AND
                      DENYING LEAVE TO APPEAL IN FORMA PAUPERIS



       Petitioner, Angel Valeriano, has filed an amended motion to vacate, set aside, or correct

his sentence (the “Amended Petition”). (Docket Entry (“D.E.”) 7.)1 For the following reasons,

the Amended Petition is DENIED.


                                          BACKGROUND

       In October 2013, a federal grand jury sitting in the Western District of Tennessee returned

a two-count indictment charging Valeriano and other individuals with conspiring to distribute and

possess with intent to distribute methamphetamine, cocaine, and marijuana (Count 1), in violation

of 21 U.S.C. §§ 841(a)(1) and 846, and aiding and abetting the distribution, attempt to distribute,

possession with intent to distribute, and attempt to possess with intent to distribute

methamphetamine, cocaine, and marijuana (Count 2), in violation of 21 U.S.C. § 841(a)(1) and 18



       1
           Unless otherwise noted, record citations in this order are to Case No. 1:15-cv-01278-JDB-
egb.
U.S.C. § 2.   (United States v. Valeriano, No. 1:13-cr-10092-JDB-3 (W.D. Tenn.), D.E. 4.) A

six-count superseding indictment was returned in November 2013, charging Valeriano in Counts

1, 2, 4, and 5. (Id., D.E. 116.)    Counts 1 and 2 were unchanged from the original indictment and

Counts 4 and 5 charged him, respectively, with possession with intent to distribute more than 500

grams of a mixture and substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1), and being an illegal alien in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(5)(a) and 924(a).       The charges stemmed, in part, from the Defendant’s2

role in cutting methamphetamine for distribution by co-defendant Roman Morales-Garza.

(Presentence Report (the “PSR”) ¶¶ 7-19.)

       The Defendant was represented by attorney Scott G. Kirk throughout the district court

proceedings. (D.E. 16-1.)     In April 2014, the Court granted the Government’s motion to dismiss

Count 4 of the superseding indictment. (No. 1:13-cr-10092-JDB-3, D.E. 303.)            The Defendant

remained charged in Counts 1, 2, and 5.

       In September 2014, Valeriano entered a guilty plea to Count 2 of the superseding

indictment.   (Id., D.E. 437.)     By the terms of his written plea agreement, he waived his right to

appeal his sentence except in limited circumstances, acknowledged that his guilty plea could affect

his immigration status, “affirm[ed] he want[ed] to plead guilty regardless of any immigration

consequences,” and agreed that he would “not seek . . . a further reduced sentence pursuant to 18

U.S.C. § 3582(c) based on Amendment 782.”              (Id., D.E. 440 ¶¶ 8-9.)      For its part, the




       2
       In discussing the criminal case, the Petitioner will sometimes be referred to as the
“Defendant.”
                                                   2
Government agreed to dismiss the remaining counts and not oppose a reduction in the Defendant’s

offense level for acceptance of responsibility. (Id., D.E. 440 ¶¶ 2, 4.)

       The plea agreement also addressed the Defendant’s cooperation:

       The Government agrees to advise the probation office and the court of the extent
       and nature of the defendant’s cooperation. The defendant’s agreement to
       cooperate with the government is made pursuant to [United States Sentencing
       Guidelines] 1B1.8(a) & (b). If the defendant provides full, complete, truthful, and
       substantial cooperation to the government, the government reserving the right to
       make the decision on the nature and extent of the defendant’s cooperation, then the
       Government agrees to consider moving for a downward departure under [United
       States Sentencing Guideline] § 5K1.1, 18 U.S.C. § 3553(e), or Rule 35 of the
       Federal Rules of Criminal Procedure. Both parties acknowledge that the district
       court has the power to deny a motion for downward departure. The defendant
       hereby agrees that the Government does not promise, by the terms of this
       agreement, to file a Section 5K1.1, 18 U.S.C. § 3553(e) or Rule 35 motion.

(Id., D.E. 440 ¶ 6.)

       The section of the document titled “AGREEMENT DOES NOT PROMISE A

SPECIFIC SENTENCE” provided as follows:

       The defendant understands and agrees that the Court will make the final
       determination of facts as to any sentence and as to any mitigating or aggravating
       factors concerning the sentence to be imposed. Adverse rulings by the Court shall
       not be grounds for the withdrawal of the defendant’s guilty plea or to appeal any
       sentence imposed. The Court is not limited to consideration of the facts and
       events provided by the Government.

(Id., D.E. 440 ¶ 10 (emphasis in original).)

       In anticipation of sentencing, the United States Probation Office calculated an advisory

imprisonment range of 100 to 135 months under the United States Sentencing Commission

Guidelines Manual (“Guidelines,” “Sentencing Guidelines,” or “U.S.S.G.”). (PSR ¶ 55.) The

range reflected reductions in the Defendant’s offense level for his acceptance of responsibility, see




                                                 3
U.S.S.G. § 3E1.1, as well as a two-level increase under U.S.S.G. § 2D1.1(b)(1) for his having

possessed a firearm in connection with the offense. (Id. ¶¶ 25, 31.)

        In his position statement, defense counsel objected to the application of the firearm

enhancement. (No. 1:13-cr-10092-JDB-3, D.E. 503 at PageID 885-87.) He argued that “the

weapon found near [the Defendant’s] mattress was kept by him for protection such that the

enhancement should not apply.” (Id., D.E. 503 at PageID 887.) Counsel also urged “the Court

to consider that [the Defendant] is subject to deportation as a result of his conviction in this matter.”

(Id., D.E. 503 at PageID 888.)

        At the sentencing hearing conducted on January 20, 2015, defense counsel called Valeriano

as a witness to testify in support of the objection. (Id., D.E. 547 at PageID 997-1002.) The

Court ruled in the Defendant’s favor, finding that the prosecution had not established grounds for

application of the enhancement. (Id., D.E. 547 at PageID 1005.) The resulting Guidelines

imprisonment range was determined to be eighty-seven to 108 months. (Id., D.E. 547 at PageID

1008.) The Court imposed a below-Guidelines sentence of eighty months’ incarceration and

three years of supervised release. (Id., D.E. 506.) Valeriano took a direct appeal, which was

dismissed due to his appellate waiver. (Id., D.E. 573.)

                                            DISCUSSION

        In November 2015, the inmate filed a motion to vacate, set aside, or correct his sentence

(the “Petition”), in which he asserted the following claims:

        Claim 1: Counsel rendered ineffective assistance by “fail[ing] to move the court for a
        downward departure base[d] on Valeriano’s s[ta]tus as a deportable alien.” (D.E. 1 at
        PageID 1.)




                                                   4
       Claim 2: Counsel rendered ineffective assistance by “fail[ing] to argue that the District
       Court had discretion to depart[] downward under U.S.S.G. 5K2.0 on the basis of
       Valeriano’s willingness to consent to deportation.” (Id. at PageID 2.)

       Claim 3: “Valeriano[’s] conviction was based [on] insufficient evidence [because] there
       was no physical evidence produced against him and his conviction was based solely on the
       testimony of an unreliable witness.” (Id.)

       Claim 4: Counsel rendered ineffective assistance at the plea stage by inducing Valeriano
       to plead guilty based on his erroneous promise that the sentence would be “no more than
       50 months” of incarceration. (Id.)

       On December 12, 2016, the Court ordered Petitioner to refile his claims on the Court’s

official § 2255 form.   (D.E. 5.)   The inmate filed the Amended Petition on the Court’s form,

asserting the following claims:

       Claim 5: “[C]ounsel rendered ineffective assistance . . . because he did not request from
       the Government a Motion pursuant to Rule 35(b) Fed. R. Crim. P., once [Petitioner]
       cooperat[ed] with the Government.” (D.E. 7 at PageID 15.)

       Claim 6: “[C]ounsel rendered ineffective assistance . . . at the plea bargain stage” by “not
       deal[ing] properly with the Governm[en]t[] for a better plea agreement and/or cooperation
       agreement.” (Id. at PageID 16.)

       Claim 7: ”[C]ounsel rendered ineffective assistance . . . when [he] did not investigate the
       evidence[] against” Petitioner.3 (Id. at PageID 18.)

       Respondent, the United States of America, filed a response to the claims set forth in both

the Petition and the Amended Petition, arguing that all are without merit. (D.E. 16.) The


       3
         The Amended Petition asserts entirely new claims. Even liberally construed, the claims
set forth in the Petition are not within the scope of the Amended Petition’s claims. Because the
inmate has not indicated that he sought to merely supplement the Petition’s claims, the Amended
Petition supersedes the Petition. See Fed. R. Civ. P. 15(a); see also Braden v. United States, 817
F.3d 926, 931 (6th Cir. 2016) (petition not superseded where amended petition “referred to and
adopted the prior petition”). The Court therefore deems Claims 1 through 4 to be waived. The
Court nevertheless determines that Claims 1, 2, and 4 are without merit in any event, and that
Claim 3 is non-cognizable. All claims have been renumbered herein for clarity.


                                                5
Government also submitted a letter from defense counsel explaining his efforts and decision-

making during the time he represented Petitioner.         (D.E. 16-1).    Valeriano filed a reply,

maintaining that counsel performed deficiently in advising him to plead guilty and that, but for

counsel’s conduct, he would have “insisted on going to trial.” (D.E. 17 at PageID 69.)

I.     Legal Standards

       A prisoner seeking to vacate his sentence under § 2255 “must allege either: (1) an error

of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (internal quotation marks omitted). “In reviewing a §

2255 motion in which a factual dispute arises, the habeas court must hold an evidentiary hearing

to determine the truth of the petitioner’s claims.” Valentine v. United States, 488 F.3d 325, 333

(6th Cir. 2007) (internal quotation marks omitted). “[N]o hearing is required,” however, “if the

petitioner’s allegations cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Id. A petitioner has the

burden of proving that he is entitled to relief by a preponderance of the evidence. Pough v. United

States, 442 F.3d 959, 964 (6th Cir. 2006).

       A § 2255 claim that an attorney’s ineffective assistance has deprived a criminal defendant

of his Sixth Amendment right to counsel is controlled by the standards set forth in Strickland v.

Washington, 466 U.S. 668 (1984). Grant v. United States, 72 F.3d 503, 506 (6th Cir. 1996). To

succeed on such a claim, a petitioner must demonstrate two elements:           (1) “that counsel’s

performance was deficient” and (2) “that the deficient performance prejudiced the defense.”

Strickland, 466 U.S. at 687. “The benchmark for judging any claim of ineffectiveness must be


                                                 6
whether counsel’s conduct so undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.” Id. at 686.

          To establish deficient performance, a petitioner “must show that counsel’s representation

fell below an objective standard of reasonableness.” Id. at 687-88. A court considering a claim

of ineffective assistance must apply “a strong presumption” that counsel’s representation was

“within the wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered sound

trial strategy.” Id. at 689 (internal quotation marks omitted). Prejudice is shown where there

exists “a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694.

II.       Ineffective Assistance at the Plea Stage: Claims 4, 6, and 7

          Petitioner asserts that counsel rendered ineffective assistance at the plea stage by

erroneously promising him that he would receive a fifty-month, below-Guidelines sentence in

exchange for his guilty plea and cooperation, failing to negotiate “for a better plea agreement

and/or cooperation agreement” (D.E. 7 at PageID 16), and not investigating his case.              He

maintains that these unprofessional errors prejudiced him because they induced him to plead

guilty.

          In his letter, counsel represents that he “made a prediction” about the sentence most likely

to be imposed, but never promised his client a specific sentence.         (D.E. 16-1 at PageID 59.)

With regard to Valeriano’s cooperation, he points out that “there was no assurance the government

would make [a substantial assistance] motion but rather the possibility [that] it was forthcoming.”




                                                   7
(Id. at PageID 59-60.) Counsel does not address Petitioner’s claim that he did not adequately

investigate the case.

       Strickland’s two-part test applies to a claim that counsel was ineffective at the plea stage

of the criminal proceedings. Rodriguez-Penton v. United States, 905 F.3d 481, 485-86 (6th Cir.

2018). “Where . . . a defendant is represented by counsel during the plea process and enters his

plea upon the advice of counsel, the voluntariness of the plea depends on whether counsel’s advice

‘was within the range of competence demanded of attorneys in criminal cases.’” Hill v. Lockhart,

474 U.S. 52, 56 (1985) (quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)).

       The United States Supreme Court held in Hill that a petitioner demonstrates prejudice in

the plea context by establishing “a reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to trial.” Id. at 59. The Sixth Circuit

recently determined that a petitioner may also establish prejudice by showing that, had he been

properly advised by counsel during the plea negotiations, he “would have bargained for a more

favorable plea.” Rodriguez-Penton, 905 F.3d at 488.

       Here, Petitioner’s argument that he is entitled to relief from his conviction on the ground

that counsel erroneously promised him a fifty-month sentence is unavailing. To begin with, the

allegation of a sentencing promise is conclusory and, therefore, inadequate to establish deficient

performance. Although Valeriano identifies the alleged promise with specificity, he does not

state where and when the promise was uttered, or whether there was a third-party witness to the

event. See, e.g., Blackledge v. Allison, 431 U.S. 63, 75-77 (1977) (holding district court erred in

summarily dismissing petitioner’s claim that counsel had promised him a certain sentence where

petitioner elaborated on his claim by “indicat[ing] exactly what the terms of the promise were;


                                                8
when, where, and by whom the promise had been made; and the identity of one witness to its

communication”); see also Craig v. United States, 513 F. App'x 487, 491 (6th Cir. 2013)

(distinguishing Blackledge and finding that petitioner’s allegation that his attorney “advised him

that he would not receive a life sentence if he pleaded guilty” was “conclusory” because “[t]he

timing [was] not identified, other than ‘during the plea process’”); see also generally O'Malley v.

United States, 285 F.2d 733, 735 (6th Cir. 1961) (“Conclusions, not substantiated by allegations

of fact with some probability of verity, [were] not sufficient to warrant a hearing” on petitioner’s

claim that counsel had promised him a certain sentence).

       The general allegation that counsel promised a specific sentence is also belied by the record

in Petitioner’s criminal case. The plea agreement did not contain a sentence recommendation

and, in fact, explicitly provided that no specific sentence was promised. (No. 1:13-cr-10092-

JDB-3, D.E. 440 ¶¶ 1, 10.) By signing the agreement, Valeriano acknowledged that he was

“satisfied that all acts and/or any omissions of counsel for the defense have been the result of

reasonable professional judgment and that [he] ha[d] been provided adequate legal representation

in t[he] case.” (Id., D.E. 440 ¶ 11.)

       At the change of plea hearing, Petitioner testified under oath that he had reviewed the plea

agreement with his attorney, understood its terms, signed it voluntarily, and understood the

consequences of pleading guilty.        (Id., D.E. 475 at PageID 816-18, 822-23, 831.)          The

prosecutor read the agreement’s terms in open court, and Valeriano testified that he understood

those terms and was entering his guilty plea freely and voluntarily. (Id., D.E. 475 at PageID 823-

27, 831.) He also represented that he was satisfied with his attorney’s advice and that no one had

promised him a specific sentence. (Id., D.E. 475 at PageID 815, 831.)


                                                 9
       A petitioner’s sworn testimony is presumed to be truthful and is a “formidable barrier” to

collateral relief. Blackledge, 431 U.S. at 74. To the extent the prisoner insists, despite his

testimony, that counsel led him to expect a fifty-month sentence, the Court cured any

misunderstanding. The Court informed him that his maximum possible sentence was twenty

years in prison, or thirty years if he had a prior drug felony, and that the Court would determine

his sentence after consideration of the PSR and other factors established by Congress. (No. 1:13-

cr-10092-JDB-3, D.E. 475 at PageID 820, 828-29.) When asked whether he understood these

things, he answered “Yes.” (Id., D.E. 475 at PageID 820, 829.) See Cadavid-Yepes v. United

States, 635 F. App'x 291, 299-300 (6th Cir. 2016) (quoting Ramos v. Rogers, 170 F.3d 560, 565

(6th Cir. 1999)) (petitioner was not prejudiced by counsel’s misrepresentation that he would

receive a “time served” sentence where the “proper plea colloquy ‘cure[d] any misunderstanding

[petitioner] may have had about the consequences of his plea’”). Counsel’s alleged promise of a

fifty-month sentence thus cannot be said to have prejudiced Petitioner.

       The claim that counsel was ineffective by failing to negotiate “better” terms regarding

cooperation also does not entitle Valeriano to relief. Most notably, he does not identify the

purportedly “better” terms he believes counsel should have secured. But even assuming he

means that his attorney should have secured a promise by the Government to move for a downward

departure based on his cooperation, his assumption that such a guarantee would have been

forthcoming had counsel tried harder is mere speculation.

         A district court may, on motion of the government, reduce a sentence to reflect a

defendant's substantial assistance in the investigation or prosecution of another. 18 U.S.C. §




                                               10
3553(e); Fed. R. Crim. P. 35(b); U.S.S.G. § 5K1.1. 4 Whether the government moves for a

sentence reduction based on substantial assistance is a matter of discretion, subject only to

constitutional limitations, and the district court has no authority to lower a sentence based on the

defendant's assistance absent a motion by the government. Wade v. United States, 504 U.S. 181,

185-86 (1992); United States v. Hawkins, 274 F.3d 420, 426 (6th Cir. 2001) (per curiam). In

many plea agreements, the government refers to the possibility of a motion under § 3553(e), §

5K1.1, or Rule 35(b), but ultimately reserves discretion to determine whether the motion is

appropriate. See United States v. Watson, 988 F.2d 544, 552 n.3 (5th Cir. 1993).

       That is what happened in Valeriano’s case. The plea agreement explicitly stated that the

Government was not promising to move for a downward departure based on the Defendant’s

cooperation, and further stipulated that the prosecution was retaining its “right to make the decision

on the nature and extent of [his] cooperation.”        (No. 1:13-cr-10092-JDB-3, D.E. 440 ¶ 6.)

Nothing in the record in this or the underlying criminal case suggests that the prosecution was

amenable to giving up its considerable discretion. The assumption that counsel could have talked

the government into doing so is “rank speculation, sheer conjecture, and wishful thinking.” Lujan

v. United States, Nos. 4:00-cr-023, 4:03-cv-053, 2006 WL 2706790, at *8 (E.D. Tenn. Sept. 15,


       4
         Eighteen U.S.C. § 3553(e) states that, “[u]pon motion of the Government, the court shall
have the authority to impose a sentence below a level established by statute as a minimum sentence
so as to reflect a defendant's substantial assistance in the investigation or prosecution of another
person who has committed an offense.” 18 U.S.C. § 3553(e). Rule 35(b) provides that, “[u]pon
the government's motion made within one year of sentencing, the court may reduce a sentence if
the defendant, after sentencing, provided substantial assistance in investigating or prosecuting
another person.” Fed. R. Crim. P. 35(b). Section 5K 1.1 allows the court to “depart from the
[G]uidelines” “[u]pon motion of the government stating that the defendant has provided substantial
assistance in the investigation or prosecution of another person who has committed an offense.”
U.S.S.G. § 5K1.1.

                                                 11
2006) (rejecting as speculative petitioner’s claim that counsel could have negotiated a more

favorable plea); see also United States v. Chan Ho Shin, 891 F. Supp. 2d 849, 857 (N.D. Ohio

2012) (rejecting petitioner’s claim that counsel was ineffective for failing to negotiate a better plea

deal where it was mere “[s]peculation that the [prosecutor] would have agreed” to more favorable

terms).

          In his final assertion of attorney ineffective assistance at the plea stage, the prisoner alleges

that counsel did not investigate his case and that, had he done so, he would have discovered “the

elements of the charged offense were not pertinent to” him as “his role in the offense, amongst

other elements and sentencing factors, d[id] not appear correctly.” (D.E. 17 at PageID 68-69.)

The claim provides no relief.

          Although courts are to liberally construe pro se pleadings, where “claims are stated in the

form of conclusions without any allegations of fact in support thereof,” a § 2255 petition is “legally

insufficient to sustain a review.” Short v. United States, 504 F.2d 63, 65 (6th Cir. 1974) (per

curiam);      accord     Wogenstahl v. Mitchell,      668    F.3d    307,     335    (6th    Cir.   2012)

(“merely conclusory allegations of ineffective assistance . . . are insufficient to state a

constitutional claim”). Valeriano does not explain what he believes his role in the offense

actually was or what evidence a further investigation would have revealed. His assertion that

counsel performed deficiently in his investigation of the case is therefore not well pleaded.

          Because the inmate has not shown that his attorney rendered ineffective assistance at the

plea stage, Claims 6 and 7 are DENIED. Claim 4, which has been waived, is also without merit.




                                                     12
III.   Ineffective Assistance at Sentencing: Claims 1 and 2

       Valeriano avers that counsel was ineffective by failing to argue for a downward departure

from the Guidelines range on the grounds that he was subject to deportation and would willingly

consent to deportation. He insists that, but for counsel’s failures, he would have received a lower

sentence.

       With regard to these deportation issues, Respondent has submitted defense counsel’s

explanation that

       we obviously knew as did the court that [Valeriano] was an “illegal” and that he
       would be deported once he completed his sentence. I am not familiar with a
       downward departure for agreeing to go ahead and be deported. There is no
       question he would have preferred that result but it has always been my
       understanding that if they break the law the government prefers they serve the
       sentence imposed as a deterrent rather than just deport them.

(D.E. 16-1 at PageID 60.) The Government argues that Petitioner has not established that counsel

rendered ineffective assistance, as the assertions of deficient performance and prejudice are

unsupportable. The Court agrees.

       Strickland’s two-part test applies to claims that counsel was ineffective at sentencing. See

Spencer v. Booker, 254 F. App’x 520, 525 (6th Cir. 2007). To meet the prejudice prong in the

sentencing context, a petitioner must show a reasonable probability that, but for counsel's deficient

performance, he would have received a lower sentence. Id. (citing Glover v. United States, 531

U.S. 198, 200 (2001)).

       “A district court's decision to depart downward is controlled by” § 3553(b).          United

States v. Bostic, 371 F.3d 865, 874 (6th Cir. 2004). The statute provides that, with limited

exceptions, a “court shall impose a sentence of the kind, and within the range [determined by the

Guidelines] unless the court finds that there exists an aggravating or mitigating circumstance of a

                                                 13
kind, or to a degree, not adequately taken into consideration by the Sentencing Commission in

formulating the [G]uidelines that should result in a sentence different from that described.” 18

U.S.C. § 3553(b)(1). Before a court departs from the Guidelines range, it “must determine that

the case falls outside of the heartland of cases in [that] range.” Bostic, 371 F.3d at 874 (citing

Koon v. United States, 518 U.S. 81, 98 (1996)).

       Valeriano does not explain why counsel should have explicitly argued at the sentencing

hearing that his deportability warranted a downward departure.5 Liberally construing the claim,

however, the Court assumes he is suggesting that deportation is a form of punishment and that

prison is harsher for him compared to other prisoners because, “as a deportable alien, he cannot

participate in drug rehabilitation programs per [Bureau of Prisons] policy, and . . . is not eligible

for early release or spending the last part of his sentence in a halfway house.” United States v.

Lopez, Crim. Action No. 08-CR-226-JMH-CJS, Civ. Action No. 10-CV-7108-JMH-CJS, 2011

WL 2173939, at *11 (E.D. Ky. Mar. 16, 2011), report and recommendation adopted, Crim. Action

No. 5:08-226-JMH-CJS, Civ. Action No. 5:10-7108-JMH-CJS, 2011 WL 2173770 (E.D. Ky. June

2, 2011); see also United States v. Ebolum, 72 F.3d 35, 38 (6th Cir. 1995) (deportable alien argued

for a downward departure on the basis that his status rendered him “ineligible for certain prison

programs”).

       Nor can he show that his attorney performed deficiently by failing to press at the sentencing

hearing the fact of his likely deportation as a basis for a lower sentence. Although “a circuit split

exists as to whether a defendant's status as a deportable alien, and the collateral prison



       5
        As previously noted, counsel argued in his written position statement that the Court should
take Valeriano’s likely deportation into consideration in devising a sentence.
                                                  14
consequences associated with that status, is a proper basis for a downward departure,” the Sixth

Circuit “has not taken a position on the issue.”6 Lopez, 2011 WL 2173939, at *12 (citing United

States v. Mendez, 362 F. App'x 484, 488 n.4 (6th Cir. 2010)); see also United States v. Monje-

Vasquez, ___ F. App’x ___, 2019 WL 625546, at *1 (6th Cir. Feb. 14, 2019) (acknowledging

“there is no binding law requiring a district court to” consider the defendant’s eventual deportation

as a sentencing factor); United States v. Odeh, 815 F.3d 968, 983-84 (6th Cir. 2016) (noting the

Sixth Circuit has “not yet addressed whether deportation is a permissible factor” at sentencing).

Accordingly, Valeriano’s attorney, who successfully argued for a downward departure based on

other considerations, is not to be faulted for failing to also include his client’s deportability as a

ground for a lower sentence. See, e.g., Lopez, 2011 WL 2173939, at *12 (“counsel's failure to

argue a departure” on the ground that the defendant was “a deportable alien[] [subject to] collateral

prison consequences associated with that status” was not deficient performance, “[a]s the Sixth

Circuit has not recognized either of th[ose grounds] as a basis for downward departure”).

       Moreover, the inmate has not established that he was prejudiced by counsel’s conduct.

More to the point, there exists no reasonable probability that, had counsel done more to emphasize

his deportability as a sentencing consideration, this Court would have departed downward even

further than it did. As previously noted, a defendant seeking a downward departure must show

that his circumstances are outside the “heartland” of cases reflected in the Guidelines. Bostic,

371 F.3d at 874. Valeriano has not “offer[ed any] facts that in any way distinguish his situation

from that of other deportable aliens, or from other groups who are also ineligible for certain prison



       6
       The circuit split is explored in United States v. Chin Chong, No. 13-CR-570, 2014 WL
4773978, at *3 (E.D.N.Y. Sept. 24, 2014).
                                                 15
programs.” See Lopez, 2011 WL 2173939, at *12. This Court was aware at the time it devised

the sentence that the Defendant was a deportable alien and understood that his status might

foreclose his access to certain services while in prison. (See No. 1:13-cr-10092-JDB-3, D.E. 547

at PageID 1017.)

       Petitioner has also failed to establish that counsel was ineffective for failing to argue for a

downward departure on the ground that his client was willing to be deported. The inmate relies

on U.S.S.G. § 5K2.0, which “provide[s] a catch-all provision” for a reduction in offense level “for

circumstances not adequately taken into consideration by other sections of the [G]uidelines.”

United States v. Estrada-Chavez, Crim. Action No. 3: 11-005-DCR, Civ. Action No. 3: 12-7217-

DCR, 2012 WL 5178182, at *5 (E.D. Ky. Oct. 18, 2012).

       As Respondent correctly points out, counsel’s failure to argue at sentencing that Valeriano

was willing to be deported was not deficient performance, as there is no indication on the record,

and Petitioner has not suggested, that he had a non-frivolous basis for challenging deportation.

See id. (counsel did not render ineffective assistance by failing to argue, pursuant to U.S.S.G. §

5K2.0, that defendant would stipulate to deportation, where petitioner “neither alleged nor offered

any evidence that . . . he had any legitimate reason to contest deportation following service of his

term of incarceration,” relying on United States v. Clase-Espinal, 115 F.3d 1054, 1058 (1st Cir.

1997) (“[A]n alien criminal defendant with no plausible basis for contesting deportation . . . does

not meet the atypicality requirement for a section [U.S.S.G. § ] 5K2.0 departure simply by relying

upon whatever administrative convenience presumably may result from a stipulated

deportation.”)); see also United States v. Caneva, No. 04-80562, 2006 WL 1155259, at *2 (E.D.

Mich. May 1, 2006) (“[A]bsent a colorable defense to deportation, an offer of waiver is an empty


                                                 16
gesture that does not take the defendant outside the heartland of cases involving a deportable

alien.”)

           For these reasons, the Court determines that Claims 1 and 2, which have been waived, are

without merit.

IV.        Ineffective Assistance Regarding Rule 35 Motion: Claim 5

           Valeriano contends that counsel provided ineffective assistance by failing to ask the

Government to reward his cooperation through the filing of a Rule 35(b) motion for a reduced

sentence. The claim fails.

           There is, firstly, no support for the inmate’s allegation that counsel performed deficiently

by failing to ask the Government to make the motion. His attorney does not deny that he did not

follow up with the Government regarding a Rule 35 motion but explains that he withdrew his

representation shortly after entry of judgment because Valeriano raised his effectiveness as an

issue on appeal. (D.E. 16-1; see also United States v. Valeriano, No. 15-5121, D.E. 5 (6th Cir.

Feb. 5, 2015)). Counsel further states that the prosecutor “did hold open the possibility of a Rule

35 motion ‘if something develops,’ but [he] took that to be something that would come from the

government and not [him]self.”       (D.E. 16-1 at PageID 60.) Petitioner does not offer any specific

factual allegations to undermine counsel’s explanations.

           And even assuming deficient performance, the inmate has not shown a basis for the motion,

and thus has not established he was prejudiced by his lawyer’s conduct. The only support he

offers for his contention that he provided substantial assistance is his allegation that he “was

debriefed by the Government more than one time.” (D.E. 7 at PageID 15.) That fact, however,

reveals nothing about the substance of the assistance provided. In contrast, counsel has explained


                                                   17
why the Government did not view his assistance as substantial: “His information involved other

suspects [as to whom] no prosecution was currently underway and the government expressed no

interest in going after these individuals.   They did not need his help in the case he was charged

in.”   (D.E. 16-1 at PageID 60.)

          In addition, as discussed above, the United States retained sole discretion to file a

substantial assistance motion. Where the United States declines to file such a motion, its decision

may be reviewed only “for unconstitutional motives.” United States v. Moore, 225 F.3d 637, 641

(6th Cir. 2000). Valeriano does not allege any such motivation on the part of the prosecution.

        Under these circumstances, there was no viable basis for compelling the Government to

move for a reduced sentence.       In addition, the prisoner received a sentence below the applicable

Guidelines range and cannot establish that the Court would have departed further had the

Government filed a substantial assistance motion. Claim 5 is DENIED.

V.      Insufficiency of the Evidence: Claim 3

        Valeriano submits that the evidence was insufficient to convict him of aiding and abetting

the distribution and possession of controlled substances, arguing that “there was no physical

evidence produced against him and his conviction was based solely on the testimony of an

unreliable witness.” (D.E. 1 at PageID 2.) The claim is not properly before the Court.

        The Sixth Circuit “has repeatedly held that the sufficiency of evidence to support a

conviction may not be collaterally reviewed on a § 2255 proceeding.” Phillips v. United States,

No. 94-3495, 1994 WL 679363, at *2 (6th Cir. Dec. 5, 1994) (citing United States v. Osborn, 415

F.2d 1021, 1024 (6th Cir. 1969) (en banc)).         Such a claim must, instead, be brought in a




                                                  18
defendant’s direct appeal.      United States v. Shields, 291 F.2d 798, 799 (6th Cir. 1961).

Accordingly, Claim 3, which has been waived, is also non-cognizable.

         For all these reasons, the Amended Petition is DENIED.

                                         APPEAL ISSUES

         A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right.   28 U.S.C. § 2253(c)(2)-(3).       A substantial showing is made when the petitioner

demonstrates that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural

grounds, the petitioner must show, ‘at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.’” Dufresne

v. Palmer, 876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

         In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Amended Petition. Because any appeal by Petitioner does not deserve attention, the

Court DENIES a COA.

         Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R.

App. P. 24(a). However, Rule 24(a) also provides that, if the district court certifies that an appeal


                                                 19
would not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis

in the appellate court. Id.

       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED.7

       IT IS SO ORDERED this 19th day of March 2019.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




       7
         If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                  20
